Exhibit 10.1
TEPPCO Partners, L.P.
241,380 Units
Representing Limited Partner Interests
Unit Purchase Agreement
Houston, Texas
September 4, 2008
 
TEPPCO UNIT L.P.
1100 Louisiana Street, 10th Floor
HOUSTON, TEXAS 77002
 
Ladies and Gentlemen:
 
     TEPPCO Partners, L.P., a limited partnership organized under the laws of
Delaware (the “Partnership”), proposes to directly sell in a transaction not
registered under the Securities Act of 1933, as amended to TEPPCO Unit L.P., a
Delaware limited partnership (the “Employee Partnership”), 241,380 units (the
“Units”), each representing a limited partner interest in the Partnership
(“Partnership Units”). Certain terms used herein are defined in Section 11
hereof, and, in addition, other terms used but not defined herein have the
meanings assigned to them in the underwriting agreement (the “Underwriting
Agreement”), dated as of even date herewith, between the Partnership and the
underwriters named therein (the “Underwriters”), relating to the Partnership’s
proposed public offering and sale of an aggregate 9,200,000 units (the
“Underwritten Units”), each representing a limited partner interest in the
Partnership, to the Underwriters. Texas Eastern Products Pipeline Company, LLC
is referred to herein as the “General Partner,” and the General Partner together
with the Partnership are referred to collectively herein as the “TEPPCO Parties”
or individually as a “TEPPCO Party”).
     This is to confirm the agreement among the TEPPCO Parties and the Employee
Partnership concerning the purchase of the Units from the Partnership by the
Employee Partnership.
     1. Representations and Warranties. The Partnership represents and warrants
to, and agrees with, the Employee Partnership as set forth below in this
Section 1.
     (a) No Material Misstatements or Omissions. The information concerning the
Partnership in the Registration Statement (including the information
incorporated by reference therein) did not, as of the respective filing dates of
such registration statement and the documents incorporated by reference therein,
contain any untrue statement of a material fact or omit a material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.
     (b) Formation and Qualification of the TEPPCO Parties. Each of the TEPPCO
Parties has been duly formed and is validly existing in good standing under the
laws of the State of Delaware with all limited liability company or limited
partnership, as the case may be, power and authority necessary to own or hold
its properties and conduct the businesses in which it is engaged and, (i) in the
case of the General Partner, to act as general partner of the Partnership, and
(ii) in the case of the General Partner and the Partnership to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
Each of the General Partner and the Partnership is duly registered or qualified
to do business and is in good standing as a foreign limited liability company or
limited partnership, as the case may be, in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification or registration, except where the failure to so qualify or
register would not, (i) individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), results of operations,
business or prospects of the TEPPCO Parties, taken as a whole (an “TPP Material
Adverse Effect”) or (ii) subject the limited partners of the Partnership to any
material liability or disability.
     (c) Valid Issuance of the Units. The Units and the limited partner
interests represented thereby, will be duly authorized in accordance with the
Partnership Agreement and, when issued and delivered to the Employee Partnership
against payment therefor in accordance with the terms hereof, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such

1



--------------------------------------------------------------------------------



 



nonassessability may be affected by (i) matters described in the Prospectus and
(ii) Sections 17-303 and 17-607 of the Delaware Revised Uniform Limited
Partnership Act).
     (d) Authority. Each of the TEPPCO Parties has all requisite limited
liability company and limited partnership power and authority, as the case may
be, to execute and deliver this Agreement and perform its respective obligations
hereunder. The Partnership has all requisite power and authority to issue, sell
and deliver the Units, in accordance with and upon the terms and conditions set
forth in this Agreement, the Partnership Agreement and the Registration
Statement.
     (e) Authorization, Execution and Delivery of Agreements.
     (i) This Agreement has been duly authorized, validly executed and delivered
by each of the TEPPCO Parties.
     (ii) The Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and is a valid and legally binding agreement of
the General Partner, enforceable against the General Partner in accordance with
its terms; and
     (iii) The GP LLC Agreement has been duly authorized, executed and delivered
by the sole member of the General Partner, and will be a valid and legally
binding agreement of such sole member, enforceable against it in accordance with
its terms;
except, with respect to each agreement described in this Section, as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     (f) No Conflicts. None of the (i) issuance and sale by the Partnership of
the Units pursuant to this Agreement, (ii) the execution, delivery and
performance of this Agreement by the TEPPCO Parties, or (iii) consummation of
the transactions contemplated hereby (A) conflicts or will conflict with or
constitutes or will constitute a violation of any organizational documents of
any of the TEPPCO Parties, (B) conflicts or will conflict with or constitutes or
will constitute a breach or violation of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default) under, any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which any of the TEPPCO Parties is a party or by which any of them
or any of their respective properties may be bound, (C) violates or will violate
any statute, law or regulation or any order, judgment, decree or injunction of
any court, arbitrator or governmental agency or body having jurisdiction over
any of the TEPPCO Parties, or any of their properties or assets, or (D) results
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the TEPPCO Parties, which conflicts,
breaches, violations, defaults or liens, in the case of clauses (B) or (D),
would, individually or in the aggregate, have an TPP Material Adverse Effect.
     (g) Investment Company. None of the TEPPCO Parties is now, or after the
sale of the Units to be sold by the Partnership hereunder and application of the
net proceeds from such sale as described in the Prospectus under the caption
“Use of Proceeds” will be an “investment company” or a company “controlled by”
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).
     (h) NYSE Listing. The Units being sold hereunder by the Partnership have
been approved for listing on the New York Stock Exchange (the “NYSE”), subject
only to official notice of issuance.
     (i) Absence of Certain Actions. No action has been taken and no statute,
rule, regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance or sale of the Units in
any jurisdiction; no injunction, restraining order or order of any nature by any
federal or state court of competent jurisdiction has been issued with respect to
any of the TEPPCO Parties which would prevent or suspend the issuance or sale of
the Units or the use of the Prospectus in any jurisdiction; no action, suit or
proceeding is pending against or, to the knowledge of the TEPPCO Parties,
threatened against or affecting any of the TEPPCO Parties before any court or
arbitrator or any governmental agency, body or official, domestic or foreign,
which could reasonably be expected to interfere with or adversely affect the

2



--------------------------------------------------------------------------------



 



issuance of the Units or in any manner draw into question the validity or
enforceability of this Agreement or any action taken or to be taken pursuant
hereto; and the Partnership has complied with any and all requests by any
securities authority in any jurisdiction for additional information to be
included in the Prospectus.
     2. Representations of the Employee Partnership.
     (a) Formation and Qualification of the Employee Partnership. The Employee
Partnership has been duly formed and is validly existing in good standing under
the laws of the State of Delaware with all partnership power and authority
necessary to own or hold its properties and conduct the businesses in which it
is engaged and to execute and deliver this Agreement and consummate the
transactions contemplated thereby, in all respects as described in the
Registration Statement and the Prospectus. The Employee Partnership is duly
registered or qualified to do business and is in good standing as a foreign
limited partnership in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification or
registration, except where the failure to so qualify or register would not,
(i) individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), results of operations, business or prospects
of the Employee Partnership (an “Employee Partnership Material Adverse Effect”)
or (ii) subject the limited partners of the Employee Partnership to any material
liability or disability.
     (b) No Conflicts. Neither the execution, delivery and performance of this
Agreement by the Employee Partnership nor the consummation of the transactions
contemplated hereby (A) conflicts or will conflict with or constitutes or will
constitute a violation of the organizational documents of any of the Employee
Partnership, (B) conflicts or will conflict with or constitutes or will
constitute a breach or violation of, or a default (or an event that, with notice
or lapse of time or both, would constitute such a default) under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which the Employee Partnership is a party or by which it or any of its
respective properties may be bound, (C) violates or will violate any statute,
law or regulation or any order, judgment, decree or injunction of any court,
arbitrator or governmental agency or body having jurisdiction over the Employee
Partnership, or any of its properties or assets, or (D) results or will result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Employee Partnership, which conflicts, breaches,
violations, defaults or liens, in the case of clauses (B) or (D), would,
individually or in the aggregate, have an Employee Partnership Material Adverse
Effect.
     3. Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Partnership agrees
to sell to the Employee Partnership, and the Employee Partnership hereby agrees
to purchase from the Partnership, at a purchase price of $29.00 per unit, the
Units.
     4. Delivery and Payment. Delivery of and payment for the Units shall be
made at 11 a.m., New York City time, on September 9, 2008 or at such time on
such later date not more than three Business Days after the foregoing date as
the Employee Partnership shall designate, which date and time may be postponed
by agreement between the Employee Partnership and the Partnership (such date and
time of delivery and payment for the Units being herein called the “Closing
Date”). Delivery of the Units shall be made to the Employee Partnership against
payment by the Employee Partnership of the purchase price thereof to or upon the
order of the Partnership by wire transfer payable in same-day funds to an
account specified by the Partnership.
     5. Conditions to the Obligations of the Employee Partnership. The
obligations of the Employee Partnership to purchase the Units shall be subject
to the accuracy of the representations and warranties on the part of the TEPPCO
Parties contained herein as of the Execution Time and the Closing Date, to the
performance by the TEPPCO Parties of their obligations hereunder and to the
following additional conditions:
     (a) All partnership and limited liability company proceedings and other
legal matters incident to the authorization, form and validity of this Agreement
and the Units, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to representatives of the Employee Partnership, and the
Partnership shall have furnished to such representatives all documents and
information that they may reasonably request to enable them to pass upon such
matters.
     (b) The NYSE shall have approved the Units for listing, subject only to
official notice of issuance.

3



--------------------------------------------------------------------------------



 



     (c) The closing of the purchase and sale of the Underwritten Units shall
have occurred.
  If any of the conditions specified in this Section 5 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of the Employee Partnership hereunder may be canceled at, or at any
time prior to, the Closing Date by the Employee Partnership. Notice of such
cancellation shall be given to the Partnership in writing according to the
provisions of this Agreement.  
     6. Expenses. The parties agree that the Partnership shall have no
obligation to reimburse the Employee Partnership for any costs of funding the
Employee Partnership or expenses associated with the Employee Partnership;
provided that the Partnership may be allocated certain non-cash expenses
attributable to a portion of the fair value of the Class B interests in the
Employee Partnership pursuant to the Fourth Amended and Restated Administrative
Services Agreement among TEPPCO, EPCO, Inc. and the other parties thereto, dated
January 30, 2007.
     7. Notices. All communications hereunder will be in writing and effective
only upon receipt, and, if sent to the Employee Partnership, will be mailed,
delivered, telefaxed or sent by electronic mail to TEPPCO Unit L.P., to EPCO,
Inc., 1100 Louisiana Street, 10th Floor, Houston, Texas 77002, Attention: Chief
Legal Officer (Fax No.: (713) 381-6570); email address: hbachmann@epco.com); or,
if sent to the TEPPCO Parties, will be mailed, delivered, faxed or sent by
electronic mail to Texas Eastern Products Pipeline Company, LLC, 1100 Louisiana
Street, 16th Floor, Houston, Texas 77002, Attention: General Counsel (Fax No.:
(713) 381-4039); email address: patotten@epco.com).
     8. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees and agents, and no other person will have any right or
obligation hereunder.
     9. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED WITHIN THE STATE OF TEXAS.
     10. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same Agreement.
     11. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     12. Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in Houston, Texas.
     “Commission” shall mean the Securities and Exchange Commission.
     “Effective Date” shall mean each date and time that the Registration
Statement became or becomes effective.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
[Signature Pages to Follow]

4



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Partnership and the Employee Partnership.

                          Very truly yours,    
 
                        the “Partnership”    
 
                        TEPPCO PARTNERS, L.P.    
 
                            By:   Texas Eastern Products Pipeline Company, LLC,
its general partner    
 
                   
 
          By:   /s/ William G. Manias    
 
                   
 
              William G. Manias    
 
              Vice President and Chief Financial Officer    

Signature Page to Unit Purchase Agreement of
TEPPCO Partners, L.P.

5



--------------------------------------------------------------------------------



 



              The foregoing Agreement is hereby confirmed and accepted as of the
date first above written.
 
            “Employee Partnership”    
 
            TEPPCO UNIT L.P.    
 
            By:   EPCO, Inc., its general partner    
 
           
 
  By:   /s/ W. Randall Fowler    
 
           
 
 
   
    W. Randall Fowler
President and Chief Executive Officer    
 
           

Signature Page to Unit Purchase Agreement of
TEPPCO Partners, L.P.

6